Citation Nr: 1427740	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  06-37 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for residuals of colon cancer.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law 


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the VA Regional Office (RO) in Des Moines, Iowa.  

The initial rating issue was remanded in May 2011 to obtain an addendum medical opinion from a private physician and to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the evidence has raised the issue of whether the Veteran is unemployable due to his service-connected residuals of colon cancer, the Board finds that the issue of entitlement to a TDIU is properly before it.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The residuals of colon cancer have not resulted in extensive leakage.

2.  The Veteran is service-connected only for residuals of colon cancer, evaluated as 40 percent disabling.  

3.  The Veteran completed four years of high school and has not been gainfully employed since 1992. 

4.  The Veteran's service-connected disability does not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience. 
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for residuals of colon cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114 Diagnostic Codes (DCs) 7329, 7332 (2013).

2.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in November 2004 and December 2011 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and entitlement to a TDIU.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A May 2008 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the May 2008 letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in June 2005, June 2008, July 2011, and March 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

Although the Veteran's Social Security Administration (SSA) records have not been obtained, the Veteran indicated that he was granted disability benefits in 1994 due to psoriasis.  See July 2012 VA 21-8940 attachment.  As the Board is considering the current severity of his disability, as well his current ability to obtain and maintain employment, and since the Veteran indicated that such benefits were not for his residuals of colon cancer, the Board finds that a remand to obtain those records is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).


II.  Analysis

	A.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's residuals of colon cancer is rated as 40 percent disabling under 38 C.F.R. § 4.124a, DCs 7343-7329, which evaluates impairment from malignant neoplasms of the digestive system and resection of the large intestine.  

Pursuant to DC 7343, if there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.114, DC 7343 (2013).  Since the Veteran's claim for service connection, he has not been shown to have local recurrence or metastasis.  His residuals have been shown to consist of resection of the large intestine, which is rated under DC 7329.  Pursuant to DC 7329, the highest rating available is 40 percent.  38 C.F.R. § 4.114, DC 7329 (2013).  Consequently, the Board will look to other diagnostic codes to determine if the Veteran is entitled to a higher initial rating.

The Board has considered all of the ratings found in 38 C.F.R. § 4.114 for the digestive system.  Regarding diagnostic codes particular to the intestine, as the evidence does not show that the Veteran's colon cancer resulted in resection of the small intestine, DC 7328 is not applicable.  The evidence also fails to show that the colon cancer resulted in an intestine fistula, rendering DC 7330 inapplicable.  As such, the Board need not consider the ratings available under 38 C.F.R. § 4.118, DCs 7328, 7330 (2013).

As the Veteran's symptoms include involuntary bowel movements, his representative argues that DC 7332, which evaluates impairment from sphincter control of the rectum and anus, is applicable.  Pursuant to DC 7332, a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  38 C.F.R. § 4.114, DC 7332 (2013).  A 100 percent rating is warranted for complete loss of sphincter control.  Id.

Although the rating criteria under DC 7333 also include leakage, that diagnostic code evaluates impairment from stricture of the rectum and anus, which has not been shown.  Consequently, DC 7333 is also inapplicable.  38 C.F.R. § 4.114, DC 7333 (2013).  

At a June 2005 VA examination, the Veteran complained of occasional diarrhea and occasional constipation.  He reported some loose bowel movements after eating certain foods.  

October 2005 and January 2007 letters from B.B., M.D., the Veteran's physician for 30 years, show that the Veteran had diarrhea and constipation.  

A June 2008 VA examination shows that the Veteran reported urgency and being incontinent with solid stools only one quarter of the time.  The Veteran reported that with medication, he had some improvement with liquid consistency, frequency, with some increased warning with no improvement in control.  He reported soiling himself once a week because he had altered his lifestyle to stay close to a toilet.  He reported staying home two to three days a week to avoid soiling.  The Veteran reported that he did not wear any under garments or absorbents.  He reported that on a good day, he had three bowel movements and on a bad day, he had approximately 12 bowel movements.  No effect on his usual occupation was reported as the Veteran was not employed.  His disability had no effect on feeding, bathing, dressing, toileting and grooming; a moderate effect on chores; and a severe effect on shopping, exercise, sports, recreation, and traveling.  The Veteran reported that the uncontrollable bowel movements had negatively impacted his ability to do routine activities of daily living.  He reported that his social interactions were negatively impacted as were his family interactions.  

A February 2011 statement from the Veteran's wife shows that his disability impacted his daily life in that he avoided functions.  The statement indicates that if the Veteran did attend functions, he spent more time in the restroom than participating in the function.  She reported that they could not plan vacations/travel because the Veteran has to be close to a restroom.  

In an April 2011 statement, the Veteran's representative wrote that the "evidence does not show that" the Veteran "experiences leakage."

At a July 2011 VA examination, the Veteran reported loose, unformed stools three to 12 times a day, usually three to four.  He reported leakage incidents every few months, but unpredictably had loose stools that made him nervous about his continence abilities.  He had incontinence of a small amount of mess every two to three weeks and made a "severe mess" every two to three months.  There was never a complete loss of sphincter control.  The Veteran carried a change of clothing with him, but did not wear protective garb such as diapers.  He reported passing up social events where he would fear it would be impossible to get to a bathroom in time.  The Veteran's disability was opined to have no significant effects on his usual occupation.  

A March 2014 VA examination shows that the Veteran reported that his main residual was unstable bowels.  He stated he had diarrhea for no reason and then constipation for a few days.  The Veteran reported that diarrhea occurred every three to four weeks and lasted for one to three days.  He had not had to wear pads, but in the last year had two accidents.  The Veteran reported that diarrhea was often spontaneous.  In describing the functional impact, he reported that he was worried about going anywhere socially for a while, but now he seemed to feel relatively safe going places and it did not bother him as much now as it did years ago.  The Veteran reported that he did not have much of a life due to his other problems at that time.  

Based on a review of the evidence, the Board concludes that a rating in excess of 40 percent is not warranted at any time.  As noted above, the most applicable diagnostic code with ratings higher than 40 percent is DC 7332.  A 60 percent rating requires extensive leakage and fairly frequent involuntary bowel movements, which has not been shown.  The criteria under DC 7332 are conjunctive, not disjunctive; thus all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive and in a statutory provision meant that all of the conditions listed in the provision must be met).  In this case, while the evidence does suggest fairly frequent involuntary bowel movements as described in the examination reports above, the evidence fails to show extensive leakage.  The Veteran's own attorney admitted that the evidence fails to show leakage.  While the Veteran described some leakage in July 2011 in that he had "messes", he reported a small amount every two to three weeks and a severe amount every two to three months.  Considering the Veteran's report of amount and frequency, the Board is unable to conclude that any leakage the Veteran may experience is extensive.  Absent extensive leakage, a 60 percent rating is not warranted.  

Furthermore, the presently assigned 40 percent rating under DC 7329 specifically contemplates severe symptoms.  38 C.F.R. § 4.114, DC 7329 (2013).  The Veteran's frequent bowel movements are consistent with severe symptoms contemplated for in the currently assigned 40 percent rating.  Considering that the Veteran's symptomatology is adequately compensated for in the DC used to rate his disability, and as he does not have extensive leakage, required for a 60 percent rating under DC 7332, the Board concludes that a higher initial rating is not warranted.

For these reasons, the Board finds that the criteria for an initial rating in excess of 40 percent for the residuals of colon cancer have not been met.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's residuals of colon cancer symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's residuals of colon cancer disability have resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.  

	B.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2013) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has only been granted for residuals of colon cancer, evaluated as 40 percent disabling.  As such, the Veteran does not meet the criteria for consideration for entitlement to TDIU on a schedular basis.  

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

Regarding the Veteran's employment, his July 2012 application form shows that he last worked in 1992 doing quality control.  He reported that he had not tried to obtain employment since becoming too disabled to work.  The Veteran reported that he was unable to continue working due to a combination of severe psoriasis and diarrhea from colon cancer.  Regarding his education and training, he reported completing four years of high school and having no additional education or training.  

A November 2004 treatment record shows that pre-service, the Veteran worked for one employer from 1950-1953 and worked at that same employer post-service from 1955-1989.

An October 2005 letter from the Veteran's physician, Dr. B.B., shows that the Veteran had other co-morbid conditions that had aggravated his gastrointestinal (GI) tract functions.  He noted that the Veteran had a profound and prolonged history of psoriasis, as well as psoriatic arthritis, requiring extensive medical management for those co-morbidities.  He also reported that the Veteran suffered from extensive arteriosclerotic heart disease and arterial peripheral vascular disease, requiring vigorous surgical and medical management.  It was his opinion that those therapies promoted GI tract dysfunction with diarrhea and intermittent episodes of rectal bleeding.  In a January 2007 letter, Dr. B.B. reiterated that he thought that some of the Veteran's GI tract symptoms could be attributed to other medical problems of which he had written letters to the VA in the past.  Dr. B.B. wrote that he thought it was important for the disability review team to appreciate that the Veteran was on multiple medications for treatment of arteriosclerotic heart disease, hypertension, psoriatic arthritis, and extensive peripheral vascular disease.  This letter also shows that the Veteran had a 30 year history of bowel control problems, alternating diarrhea and constipation.  

At the June 2008 VA examination, the Veteran reported that he retired in the 1990s due to a medical (physical problem) reason.  He reported bowel problems and not feeling well.  

His wife's February 2011 statement shows that he has had bowel problems since after his cancer surgery.  As discussed below, the Veteran's surgery was in 1977.  
The Veteran submitted a letter from P.C., M.D. in March 2011.  Dr. P.C. noted reviewing the medical records made available to him.  He noted that the Veteran was diagnosed with cancer in 1977 and underwent an anterior resection and since that time, the Veteran had had ongoing issues with GI incontinence.  Dr. P.C. noted that by the Veteran's and his wife's accounts, the Veteran's life had been significantly affected in a deleterious way by his fecal incontinence.  He opined that the Veteran's fecal incontinence had left him unemployed since 1992.  Dr. P.C. noted that the Veteran was treated for other disabilities, but that while they were potentially serious medical problems that need ongoing medical therapy, they alone or in aggregate, would not make one unemployable.  He opined that the fact that some of his daily medications might have GI side effects did not mitigate the fact that his previous colectomy was the root cause of fecal incontinence.  Dr. P.C. concluded that it was at least as likely as not that the Veteran's issues with fecal incontinence had left him unemployable since at least 1992.  

In a June 2011 opinion, Dr. P.C. cited to medical literature in support of his opinion that the Veteran's fecal incontinence rendered the Veteran unemployable.  Dr. P.C. opined that it was well documented in the medical literature that fecal incontinence could severely limit employability.

The July 2011 VA examiner opined that the Veteran's disability did not preclude his substantially gainful employment.  The rationale was that he had similar symptoms during his 30 year career as an electronics inspector, but was nonetheless able to maintain his employment until his completion of his 30 years at his former employer.  

The March 2014 examiner opined that it was less likely as not the residuals of colon cancer resulted in individual unemployability because the Veteran was noted in the records to have worked for 39 years for one employer (correlated closely with what the Veteran told him and other VA examiners) then worked for another employer from 1989 until his retirement in 1992.  [In reference to the examiner's note that the Veteran worked for 39 years for one employer, as noted above, the Veteran had employment with one particular employer from 1950-1989 with a break for his military service.  To that extent, the Veteran did not quite work for 39 years for that employer as reported by the examiner.]  The examiner reported that while it was clear from the provider notes, especially Dr. B.B., and the Veteran as well as his wife that he had had diarrhea and constipation affecting his life, it appeared that he was able to keep his job for a long time despite the GI symptoms.  Furthermore, the examiner noted it was explained in the different letters from Dr. B.B. who knew/knows that Veteran well, that the Veteran has other medical conditions requiring medications, which also affected his GI symptoms in addition to whatever degree of the symptoms were residuals from the partial colectomy.  

The March 2014 examination report shows in the Veteran's medical history, he reported having arthritis, lumbar surgery for spinal stenosis, and having constant low back pain from that.  The Veteran reported that the back pain radiated to the right leg and it was hard for him to put weight on that leg.  The Veteran felt that due to that back/leg pain, he was in bed a lot.  He reported using a wheeled walker for left foot drop and right low back pain and right leg weakness.  The examiner noted that it was hard to say what the Veteran was limited by because his back was painful for him, the Veteran reported.  The examiner noted that the Veteran additionally had other medical problems, including, but not limited to, psoriatic arthritis and took several medications for that condition as well.  

The pertinent medical evidence of record shows that the Veteran has been diagnosed with several other disabilities as noted in the letters from Dr. B.B. and the VA examination reports.  His treatment records do not contain any indication that the Veteran has attempted to obtain any employment.  Except for the opinions from Dr. P.C., his treatment records do not contain any medical opinions showing that the Veteran is unemployable due solely to his service-connected residuals of colon cancer.

Based on a review of the evidence, the Board concludes that entitlement to a TDIU is not warranted.  While the evidence suggests that the Veteran is unemployable, it does not show that such unemployability is due solely to the Veteran's service-connected residuals of colon cancer.  

The Veteran's treatment records and VA examinations fail to show that his residuals of colon cancer disability, when considering his employment and education background, render him incapable of performing the physical and mental acts required by employment.  The July 2011 and March 2014 VA examiners had the opportunity to examine the Veteran, as well as reviewing his records, yet still opined that the Veteran's service-connected disability did not render him unemployable.  Additionally, the examiners addressed the fact that the Veteran was able to remain employed until he retired in 1992 even with his symptoms.  The Veteran's and his wife's statements have shown that he has had residuals since his cancer.  As noted above, the Veteran had surgery for his cancer in 1977.  Therefore, he was able to remain gainfully employed for over one decade before he finally retired in 1992, despite him having fecal incontinence.  The Veteran's wife's statement shows that his fecal incontinence has been bad enough to affect their ability to travel as well as the Veteran's ability to participate in social gatherings.  Even with such fecal incontinence, the Veteran still managed to remain gainfully employed up until his retirement in 1992.  

The Board acknowledges the opinions from Dr. P.C. that the Veteran's fecal incontinence renders him unemployable.  However, unlike the VA examiners, Dr. P.C. did not address the fact that the Veteran was able to remain employed from 1977 until 1992 even with his residuals.  While Dr. P.C. reported reviewing the Veteran's medical records, he did indicate interviewing or examining the Veteran like the VA examiners did.  Consequently, because the VA examiners interviewed and examined the Veteran, as well as addressed his ability to remain gainfully employed even with his residuals, the Board concludes that they outweigh Dr. P.C.'s opinion.  As such, the Board concludes that entitlement to a TDIU based on Dr. P.C.'s opinion is not warranted.

At no time during this appeal has the Veteran demonstrated that he is unable to engage in substantially gainful employment due solely to his service-connected residuals of colon cancer disability.  The Veteran has not indicated being turned down for any jobs or starting employment and being unable to maintain such employment due to his residuals of colon cancer.  In his application form, the Veteran specifically reported that he has not tried to obtain employment since retiring in 1992.

The evidence shows that the Veteran has other disabilities that likely also impair his employability.  The Veteran himself in his application indicated that he stopped working due to both psoriasis and his residuals of colon cancer.  The letters from Dr. B.B. discuss that the Veteran has several other co-morbidities such as psoriasis, psoriatic arthritis, arteriosclerotic heart disease, and arterial peripheral vascular disease.  The March 2014 VA examination shows that the Veteran had right leg pain and it was hard for him to put weight on that leg.  The Veteran reported to that examiner that he felt he was in bed a lot due to that back/leg pain.  While Dr. P.C. opined that the Veteran's other disabilities alone or in aggregate would not render the Veteran unemployable, no rationale for this particular opinion was provided.  The evidence also shows that at the time of the Veteran's service connection claim in September 2004, he was 72 years old; he is currently 82 years old.  In determining whether the criteria for the award of a TDIU have been met, the inability to work due to nonservice-connected disabilities and or age cannot be considered.  38 C.F.R. §§ 4.14, 4.19.  Thus, while the Veteran may be unemployable, the evidence fails to show that his service-connected residuals of colon cancer alone preclude substantially gainful employment.  Rather, by the Veteran's own admittance, his diarrhea alone did not cause him to stop working.

Although the Veteran's service-connected disability may cause interference to some extent with his employability, such interference is contemplated in the schedular rating currently assigned to the residuals of colon cancer disability, and the evidence of record does not demonstrate that his service-connected disability alone results in unemployability.  While he has not been employed for over two decades, a review of the evidence fails to show that the Veteran's only service-connected ability, without taking into account physical impairment from nonservice-connected disabilities, as well as his age, renders him unemployable as discussed above.  

Based on the foregoing, the Board finds that the Veteran's service-connected disability does not preclude all forms of substantially gainful employment consistent with his educational and employment background.  Accordingly, the Board concludes that the criteria for a TDIU are not met and referral for extraschedular consideration is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013). 


ORDER

Entitlement to an initial rating in excess of 40 percent for residuals of colon cancer is denied.

Entitlement to a TDIU is denied.



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


